Citation Nr: 1757054	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Air Force from November 1978 to October 1999.  

This claim arrives before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases.  

The Board observes that the RO recently issued a May 2017 rating decision that denied service connection for degenerative disc disease and a hearing loss disability.  The Veteran subsequently filed a notice of disagreement (NOD) with this decision in June 2017.  Review of the claims file reveals that the RO has acknowledged this NOD and is in the process of taking action on this NOD. As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities, which include degenerative changes of the cervical spine, rated as 10 percent disabling; upper extremity radiculopathy, rated as 40 percent disabling; left hand radiculopathy, rated as 30 percent disabling; left hand arthritis, rated as 10 percent disabling; acne vulgaris, rated as 0 percent disabling; and a left hand residual scar, rated as 0 percent disabling.  

A total disability rating (TDIU) may be assigned where the disabled person is unable to secure and follow a substantially-gainful occupation as the result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2017).  In such cases, and where certain percentages have been met as to the service-connected disabilities, the rating can be assigned on a schedular basis.  See 38 C.F.R. § 4.16 (a).

Here, the Veteran's service-connected disabilities have satisfied the schedular criteria for TDIU since October 19, 2011.  Upon initial review of the record, the Board has determined that further evidentiary development is required.  

In his February 2014 VA Form 9, the Veteran contested the VA provider's March 2012 conclusion, which included a finding that his cervical spine disability had not resulted in incapacitating episodes that required physician-prescribed bed rest.

During his December 2016 testimony, the Veteran averred that his doctor had prescribed bed rest, and it lasted two weeks.  See December 2016 Hearing Transcript.  Moreover, the Veteran testified that the symptoms for his service-connected disabilities include an intermittent inability to hold a drinking glass.

As such, the competent medical evidence of record does not provide sufficient findings or rationale so as to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Because there is insufficient medical evidence of record to determine if TDIU is warranted in this instance, the issue must be once again remanded in order for VA to provide an additional examination.  To ascertain the functional limitations resulting from the Veteran's service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to assess the functional limitation caused by the Veteran's service-connected disabilities. The VA claims file should be made available to the examiner, and a complete rationale should be provided for any opinion expressed. 

The AOJ should inform the examiner as to all disabilities for which service connection has been established. 

The VA examiner is asked to discuss, in detail, and functional limitations caused by the Veteran's service connection.  In particular, the examiner should discuss any occupational impairment resulting from the Veteran's service connected disabilities that would impact his ability to work.

The examiner should discuss the Veteran's lay statements, to include his testimony that he is incapacitated for two-week time periods. 

 2. Then, readjudicate the issue of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




